DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/22, 09/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG 4/Specification stated TSO as “Total Ordering Service” but claim 1 cited as Total Ordering Service(TOS). Apparently, claim looks correct, but Drawing/specification need correction. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the TOS gateway" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims do not cure the deficiencies also rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhasi(WO 2020055384 A1) in view of Xu et al(US 11509459 B2).

With regards to claim 1, 18 Mokhasi discloses,  A computer-implemented method for establishing consensus in a blockchain network, comprising: 
providing a first total ordering service (TOS) gateway for an organization in a blockchain network (FIG 5 504a, and associated text;) wherein the TOS gateway has read/write access to a shared message queue that makes messages available to each other TOS gateway in the blockchain network (FIG 5 shared hashed map); 

Mokahsi does not exclusively but Xu teaches, 
generating a symmetric key at the first TOS gateway; splitting the symmetric key to generate a plurality of key shares; and distributing at least one of the plurality of key shares to a second TOS gateway in the blockchain network (Col 12, Claim 1: A method for data access and control, comprising: encrypt data for distribution to a decentralized ledger comprising system nodes; …. split a symmetric key into partial keys including partial key fragments; and store key information as the partial key fragments in a decentralized manner among the system nodes including all hash values of the partial keys, ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mokhasi’s method/system/product with teaching of Xu in order to provide secure access to decentralized ledger based data(Col 1 line 5-11;)
	
With regards to claim 2, Mokhasi in view of Xu further teaches, wherein the symmetric key is only known to a plurality of TOS gateways in the blockchain network (Xu Col 2 line 0-15; It is a feature to provide a systems and method to achieve and manage access control with decentralized ledger technology. Accordingly, to ensure data privacy the decryption or access to data by a non-data owner joint orchestration of decentralized system nodes can be utilized to provide partial decryption components with n-of-x required to fulfill request. Data can be encrypted, and access control policy is decided including required number of key fragments to fulfill decryption. Access control policies can be stored in the decentralized ledger based system. Key information can be stored in the system in a decentralized manner with partial key fragments encrypted and split among system nodes). Motivation would be same as stated above in claim 1.


With regards to claim 4, Mokhasi in view of Xu further teaches, receiving a transaction payload at the first TOS gateway; encrypting the transaction using the symmetric key; and publishing the encrypted transaction to the shared message queue (Xu Col 9 line 30-40; Referring to the flow diagram in FIG. 8, in an exemplary embodiment where it can be assumed that there are n devices in the decentralized ledger-based access control component, and each participant is equipped with a public/private key pair. The method enables initiation of data access and control in a distributed ledger environment. Referring to Block 810, prior to uploading data, a user “u.sub.owner” can use the Client Component to generate an AES key dek and run AES encryption to encrypt data, c←AESEncrypt.sub.dek(data) prior to storage in a distributed ledger). Motivation would be same as stated above in claim 1.

With regards to claim 5, Mokhasi in view of Xu further teaches, forming one or more blocks associated with the transaction; and autonomously signing the one or more blocks with a blockchain key (Col 2 line 20-35; data can be encrypted, and access control policy can be decided including required number of key fragments to fulfill decryption; encrypted data, access control policies are stored in the proposed decentralized ledger based system; key information is stored in the proposed system in a decentralized manner with partial key fragments encrypted and split among system nodes; an access request can be sent to the system to fetch a data file, without disclosing the requester's identity in the system. The decentralized ledger based system can verify the request and help the user with a legitimate request to access the data. In this process, malicious/faulty participants of the system can be detected. The provision of the partial keys by network nodes can be, but are ideally, signed by individual keys and can be extended to include additional established security features such as two-step authentication, biometric information, or hardware token provision. ). Motivation would be same as stated above in claim 1.

With regards to claim 7, Mokhasi in view of Xu further teaches, appending the signed one or more blocks to a blockchain associated with the blockchain network (Xu Col 2 line 30-35; The provision of the partial keys by network nodes can be, but are ideally, signed by individual keys and can be extended to include additional established security features such as two-step authentication, biometric information, or hardware token provision.). Motivation would be same as stated above in claim 1.

With regards to claim 8, Mokhasi in view of Xu further teaches,, further comprising recovering the symmetric key, comprising: requesting one of the key shares from the second gateway in the blockchain network; and reconstructing the symmetric key using the one of the key shares (Xu col 10 line 40-55; Achieving this methodology is done via any of: distribution of key fragment proof to entire network in plaintext by owner; during key reconstruction random selection of leader peer for partial key validation without knowledge of peer and key fragment pair information it receives; by reporting of results to the network identifying pass or fail for a peer-key fragment pair to evaluate or log faulty peer behavior. ). Motivation would be same as stated above in claim 1.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mokhasi (WO 2020055384 A1).

With regards to claim 14, Mokhasi discloses,  A computer program product for a confidential ordering service, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: 
running a total ordering service gateway for each organization in a blockchain network, wherein each total ordering service gateway has read/write access to a shared message queue that distributes messages to each organization (FIG 5 and associated text; ); 
identifying a group of organizations within the organizations (FIG 7 720a , 720b, 720c and associated text; ); and 
generating a channel that includes the group of organizations, wherein the group of organizations cooperate autonomously (FIG 7 745a/750a, 740b/755, Note: third party work autonomously ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mokhasi’s base embodiment with  teaching of others embodiments in order to provide authorisation based on fraud data(Mokhasi abstract)
	
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhasi(WO 2020055384 A1) in view of Xu et al(US 11509459 B2) and further in view of Takashi(JP 2008199206 A) .

With regards to claim 15, Mokhasi does not Xu teaches, generating a symmetric key only known to the group of organizations (col8 line 50-60;  FIG 9 920 and associated text; ); splitting the symmetric key into respective shares associated with a number of organizations in the group of organizations (col8 line 50-60; A key selection module 411, which can randomly select a symmetric key; and a key splitting/reconstruction module 412 can split a symmetric key into multiple pieces (partial keys) and reconstruct the original symmetric key from a subset or all partial keys. This module is also able to verify whether a partial key is valid.); and  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mokhasi’s method/system/product with teaching of Xu in order to provide secure access to decentralized ledger based data(Col 1 line 5-11;)
	
Mokhasi in view of Xu do not but Takashi teaches, storing the shares while not storing the symmetric key as a whole (Each settlement terminal includes a second nonvolatile storage unit that stores the other of the two split keys, and the temporary terminal via the first network every time it is activated. The one split key is acquired from the authentication terminal, a secret key is generated from the acquired split key and the other split key stored in the second nonvolatile storage means, and the generated secret Key to volatile storage And a initial processing means for 憶 performs communication processing with the IC card using a security key thus generated and stored.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mokhasi in view of Xu’s method/system/product with teaching of Takashi in order to prevent unauthorized access and improve Security by performing authentication with a secret key or encrypting communication (Takashi Background).

With regards to claim 16, Mokhasi in view of Xu, Takashi  further teaches 
receiving, by a total ordering service gateway of at least one organization in the group of organizations, a transaction (Mokhasi [0071] At step 755, payment gateway 724 can determine and provide an authorization or a denial of the transaction to merchant website 722 based on the fingerprint information, whether the email address is included in a whitelist or blacklist, and/or whether the phone number is included in a whitelist or blacklist.); 
encrypting the transaction with the symmetric key (Xu col 2 line 5-10; Data can be encrypted, and access control policy is decided including required number of key fragments to fulfill decryption.); 
forming one or more blocks associated with the transaction (Xu col 2 line 5-10; Key information can be stored in the system in a decentralized manner with partial key fragments encrypted ); 
signing the one or more blocks autonomously with the respective share (Xu Col 2 line 30-35; The provision of the partial keys by network nodes can be, but are ideally, signed by individual keys and can be extended to include additional established security features such as two-step authentication, biometric information, or hardware token provision.); and 
broadcasting the signed one or more blocks to the group of organizations (Xu col 2 line 5-10; key information is stored in the proposed system in a decentralized manner with partial key fragments encrypted and split among system nodes; ). Motivation would be same as stated above in claim 15.

Claim(s) 3,  are rejected under 35 U.S.C. 103 as being unpatentable over Mokhasi(WO 2020055384 A1) in view of Xu et al(US 11509459 B2) and further in view of Takashi(JP 2008199206 A) .

With regards to claim 3,  Mokhasi in view of Xu do not but Takashi teaches, storing at least one of the plurality of key shares in persistent memory; and storing the symmetric key only in volatile memory (page 2; Alternatively, a temporary authentication terminal capable of communicating with a plurality of the payment terminals via the first network is provided, and the temporary authentication terminal stores a first one of two divided keys formed by dividing the secret key. Each settlement terminal includes a second nonvolatile storage unit that stores the other of the two split keys, and the temporary terminal via the first network every time it is activated. The one split key is acquired from the authentication terminal, a secret key is generated from the acquired split key and the other split key stored in the second nonvolatile storage means, and the generated secret Key to volatile storage And a initial processing means for 憶 performs communication processing with the IC card using a security key thus generated and stored.) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mokhasi in view of Xu’s method/system/product with teaching of Takashi in order to prevent unauthorized access and improve Security by performing authentication with a secret key or encrypting communication (Takashi Background). 


Allowable Subject Matter
Claims 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498